Citation Nr: 1002902	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  08-03 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for bilateral tinnitus.  

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder other than PTSD. 

5. Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder, to include a congenital deformity of the lumbar 
spine, and, if so, whether the claim should be granted. 

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for a neck disorder.  

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to May 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of April 2007 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, and a decision of February 2008 of the RO in 
Philadelphia, Pennsylvania.  Custody of the case was 
transferred to the RO in Manchester, New Hampshire.  

Transcripts of the Veteran's testimony at an October 2007 RO 
hearing and at a June 2008 hearing before a Decision Review 
Officer are on file, as is a transcript of his testimony at 
an October 2009 videoconference before the undersigned 
Veterans Law Judge.  

The claims for service connection for bilateral hearing loss, 
for bilateral tinnitus, and for PTSD as well as the 
applications to reopen claims for service connection for a 
neck disorder and for headaches, and de novo adjudication of 
the claim for service connection for a low back disorder, to 
include a congenital deformity of the lumbar spine, are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran did not appeal a November 2005 RO decision, 
of which he was notified that month, denying reopening of a 
claim for service connection for a low back disorder.  

2.  Additional evidence received since the unappealed rating 
action of November 2005, taken together with evidence 
previously on file relates to unestablished facts necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim of service connection 
for a low back disorder.  


CONCLUSIONS OF LAW

1.  The Veteran did not appeal a November 2005 RO decision, 
of which he was notified that month, denying reopening of a 
claim for service connection for a low back disorder.  

2.  The additional evidence presented since the rating 
decision in November 2005 is new and material and the claim 
of service connection for a low back disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  



New and Material Evidence Claim

As the application to reopen the claim of service connection 
for a low back disorder is resolved in the Veteran's favor, 
further discussion of VCAA compliance is not required.  
Moreover, any failure of the RO to comply with the holding in 
Kent v. Nicholson, 20 Vet. App. 1 (2006) is nonprejudicial.  
Further discussion of VCAA compliance is deferred pending 
remand of the claim for service connection for a low back 
disorder.  

Background

The Veteran's April 1972 examination for service entrance was 
negative.  

A September 26, 1973, clinical record noted that the Veteran 
had been in a military vehicular accident.  He complained of 
pain of the right thigh and chest pain in the region of the 
sternum.  On physical examination there was a slight 
contusion of the medial aspect of the right thigh.  There was 
pain on palpation of the chest.  No visible deformities were 
noted.  There was no pain upon inhalation.  X-rays were 
within normal limits.  The impression was a contusion of the 
medial aspect of the right thigh and a contusion of the 
chest, questionable due to impact from the steering wheel.  
The next day he complained of a cold, back pain, and general 
body aches, including the right hip and leg.  On examination 
there was slight generalized tenderness of the back but no 
tenderness of the chest.  The impression was multiple 
contusions.  It was also noted that he was upset over being 
made to pay for damage to the truck (involved in the 
vehicular accident).  He had a nose bleed.  The impression 
was tension and a nose bleed.  

The Veteran was afforded a full psychiatric evaluation in 
October 1973 because of expressed homicidal and suicidal 
thoughts.  There was a current investigation and the Veteran 
had been told he would have to pay for damage to a vehicle he 
had overturned a month ago.  

In January 1974, the Veteran complained of pain in his back, 
between his shoulders.  The impression was a muscle spasm.  
Later that month, he again complained of such pain and on 
examination he had mild thoracic scoliosis with mild spasm of 
the right paravertebral muscles but no tenderness.  An X-ray 
revealed no curvature but there was a questionable 
compression fracture of T4.  The impression was thoracic 
spine pain.  

A February 4, 1974, clinical note reflects that the Veteran 
again complained of upper back pain in the mid-line.  On 
examination he had tenderness over multiple spinous processes 
and pain of left lateral bending but otherwise full range of 
motion.  There was no muscle spasm.  The impression was upper 
back pain of obscure etiology.  He was referred for an 
orthopedic evaluation, noting that he had no definite history 
of trauma.  

In April 1974 it was noted that the Veteran had had chest and 
back pains for a long period of time, of about two years.  He 
complained of pain from the middle of the chest, ranging 
around to the thoracic area of the back and stated he 
experienced some dizziness with occasional blurred vision.  

On orthopedic evaluation in April 1974 the Veteran had full 
range of motion of the low back.  There was no sensory 
deficit.  X-rays revealed asymmetry of L5 with asymmetry of 
L4-5 and L5-S1.  The impression was congenital deficits of 
the lumbar spine.  

In April 1974 it was indicated that the Veteran was to be 
"boarded out" for low back pain.  The impression was 
chronic low back strain.  He was given Parafon Forte and 
limited duty for 2 weeks.  

A May 1974 report of a Medical Board reflects that the 
Veteran was to be discharged from service due to congenital 
abnormalities of the lumbosacral spine which had existed 
prior to service entrance and which were not aggravated by 
service, and due to a moderate emotionally unstable 
personality which had existed prior to service entrance and 
which was not aggravated by service.  The full report 
indicates that approximately three months ago the Veteran 
reported that he began to note low back pain, which over time 
radiated up his back to the area between the scapulae and 
involve his right arm.  There was no history of a significant 
injury as an initiating cause.  His psychiatric diagnosis of 
a personality disorder was noted.  His past history, family 
history, and review of systems were significant only in 
establishing a basis for his personality disorder.  X-rays in 
April 1974 of the thoracic and lumbosacral spine were within 
normal limits except for the lower lumbar area where there 
was marked asymmetry of the transverse processes of the L5 
vertebra and the L5-S1 and L4, L5 articulations which were 
quite asymmetrical.  

The Veteran appealed a September 1974 rating decision which 
denied service connection for a congenital abnormality of the 
lumbosacral spine by filing a notice of disagreement (NOD) in 
February 1995 but after a Statement of the Case (SOC) was 
issued in March 1975 he never perfected the appeal by filing 
a Substantive Appeal.  

In January 1994 the Veteran applied to reopen the claim for 
service connection for a low back disorder. 

Records from a Lowell, Massachusetts, VA outpatient treatment 
facility from July 1992 to March 1994 are on file.  These 
show that he was seen in March 1993 for degenerative joint 
disease, osteoarthritis, of multiple joints.  X-rays revealed 
asymmetric joint space narrowing, bony overgrowth, and 
osteophyte formation in his vertebral column.  He had fallen 
from a 10 to 12 foot height three (3) years ago and while he 
had not sought treatment, he had stayed off of his legs for 
two weeks.  On January 10, 1994, he complained of having had 
low back pain for two (2) years but he also reported having 
injured his back during service as well as having abused 
alcohol and drugs after service.  

The Veteran did not appeal a May 1994 rating decision, of 
which he was notified and provided a copy of, that month 
which denied reopening of the claim for service connection 
for a low back disorder and also denied the claims for 
service connection for a neck disorder and for headaches. 

In April 2005 the Veteran applied to reopen the claim for 
service connection for a low back disorder.  

Records from a Lowell, Massachusetts, VA outpatient treatment 
facility in June 2005 are on file.  These show that the 
Veteran related having had neck pain for years and recently 
pain and numbness down the right upper extremity.  He related 
the neck pain to an inservice vehicular accident and denied 
any recent fall or trauma.  He also complained of multiple 
musculoskeletal and joint pains throughout his body.  

The Veteran did not appeal a November 2005 rating decision, 
of which he was notified that month, which denied reopening 
of a claim for service connection for a low back disorder and 
which also denied service connection for headaches and a neck 
disorder.  

In a typed letter of July 2007 the Veteran described his 
inservice vehicular accident.  

Private clinical records of 1999 to 2001 were received in 
August 2007 and reflect that in March 1999 the Veteran 
complained of having mid-back pain, off and on, for 3 to 4 
months and he reported having lifted heavy weights at his old 
employment.  X-rays in March 1999 revealed old thoracic 
compression fractures.  In October 2001 his radicular type 
symptoms in the lower extremities suggested lumbosacral disc 
pathology.  

VA outpatient treatment records of 2006 and 2007 reflect that 
in December 2006 the Veteran reported having had chronic 
cervical and low back pain since the 1970s after an inservice 
injury.  He related a similar history in September 2007.  

The Veteran provided testimony at an October 2007 RO hearing 
concerning his claims for service connection for bilateral 
hearing loss and service connection for bilateral tinnitus.  
He testified that during service he drove trucks and heavy 
equipment.  Pages 1 and 2 of that transcript.  Also, he was 
in the military police during part of his military service 
and was involved in a vehicular accident in which he 
sustained a head injury.  Page 2.  However, in his 
postservice employment he was given protection from noise 
exposure.  Page 3.  He was first diagnosed with a hearing 
loss in 1994.  Page 3.  This occurred when he had to have a 
pre-employment examination in conjunction with Foster Wheeler 
Construction a job at a hazardous waste site when he was sent 
to a clinic in "Billerica," Massachusetts.  Pages 3 and 4.  
He now had constant bilateral tinnitus which caused 
headaches.  He had never asked any examiner whether his 
hearing loss or tinnitus might be related to inservice noise 
exposure or inservice head trauma.  Page 5.  He had been 
receiving Social Security disability benefits due to pinched 
spinal nerves since 2005.  Page 5.  He had never been injured 
in his postservice employment.  Page 6.  

The Veteran further testified that he had been hospitalized 
following his inservice vehicular accident.  He had been at 
the hospital for only 2 or 3 hours and was then released.  It 
was requested that the Veteran be afforded a VA examination 
for a medical opinion.  Page 6.  

A November 2007 statement from Dr. M. T-J stated that the 
Veteran had been followed in a neurology clinic for chronic 
neck and back pain.  His service medical records were 
reviewed and it was noted that he had worsening of a pre-
existing back injury following a military vehicle accident in 
1973.  Service medical records reviewed of September 26, 
1973, indicated that he had suffered a contusion and a 
concussion to the chest in this accident; and he complained 
of back pain on September 27, 1973.  An April 11, 1974, a 
clinical note indicated that he had long-standing chest and 
back pain following this motor vehicle accident.  The Veteran 
reported that his accident was a roll-over accident.  It was 
more likely than not that the Veteran aggravated his 
underlying condition following this accident.  

In a November 2007 statement Dr. H. K. stated that it was his 
opinion that the injuries the Veteran suffered in a roll-over 
accident in 1973 had led to chronic pain and suffering.  

At a June 2008 hearing before a Decision Review Officer the 
Veteran testified that he was in a vehicular accident during 
service in September 1973 in which he almost died, because he 
had been covered in gasoline, and in which he hurt his head 
and his back.  When he received treatment after the accident 
he had complained of tingling in his arms and of having a 
headache.  However, he was released after about 3 hours.  He 
had been told at that time by a physician or an intern that 
he might have problems 25 to 30 years later.  

The Veteran further testified that within two weeks to a 
month after his military discharge he began seeking treatment 
for headache as well as neck and back problems at the 
"Lowell VA."  He had been placed on anti-depressant 
medication by VA in about 1975.  After the inservice accident 
his back and neck pain had persisted for the duration of his 
military service, until he was discharged about 6 months 
after the accident.  He had treated his pain himself by 
taking aspirin.  He received his current VA treatment at the 
"Lowell VA."  In the past he had also been treated at VA 
facilities in Manchester and at the Jamaica Plain and West 
Roxbury VA facilities.  A VA physician, a neurologist, in 
Boston had told the Veteran that his symptoms might be 
related to his inservice vehicular accident.  That VA 
physician had treated him for neck and back pain.  He still 
went to the VA facility in Jamaica plain to see a 
rheumatologist.  He took aspirin for his headaches.  The VA 
neurologist had also treated him for headaches.  He had 
headaches almost every day.  He had not been in any 
postservice vehicular accident.  

The Veteran again stated that he had been receiving VA 
treatment beginning shortly after his service discharge.  He 
had not been informed by VA treating personnel of his 
psychiatric diagnosis.  He now had tingling in his arms and 
fingers due to neck pathology.  The Veteran's service 
representative request VA medical examinations for opinions 
as to the claims for service connection for PTSD, a low back 
disorder, a neck disorder, and headaches.  

On VA spinal examination in September 2008 the Veteran 
reported having had back pain since discharge from active 
service.  His neck pain had started a few years ago and he 
believed that this was also due to his inservice vehicular 
accident.  After a detailed physical examination, the 
diagnosis was chronic cervical spine strain with 
osteoarthritis; and a lumbosacral strain with osteoarthritis 
and congenital asymmetry of the transverse process of L4 to 
S1.  

The examiner opined that the Veteran's current low back and 
neck disorders were less likely as not caused by or a result 
of a vehicular accident that occurred while driving a 
military vehicle.  The Veteran's extensive military treatment 
records had been reviewed and it was observed that the note 
of September 23, 1973, the day of the accident, only noted a 
slight contusion to the medial aspect of the right thigh and 
a contusion of the sternum area of the chest, with slight 
pain.  The original service treatment records did not 
indicate anything more than slight injuries from the 
accident.  On February 4, 1974, he complained of upper back 
pain and the diagnosis was upper back pain of obscure 
etiology.  At that time, there was no mention of any possible 
relationship to the vehicular accident.  Of particular 
interest was an April 11, 1974, clinical note that he had 
chest and back pain which dated back as long as two years 
[antedating the accident].  There was no evidence in the 
medical records that this pre-existing back pain was any 
worse after the accident that it was before the accident.  X-
rays at this time were essentially normal except for his 
congenital abnormality.  

The examiner also noted a February 3, 1975, appeal of his 
denial of a claim for service connection for back pain, in 
which he made no mention of a vehicular accident as being the 
cause of or worsening his back pain.  Then, the record was 
silent for almost 20 years.  In 1994, he sought treatment for 
back pain, with a two year history, which would place the 
beginning of his current back pain in the approximate time 
frame of his fall from a height of 12 feet, as related in a 
March 30, 1994, clinical note.  Then, on March 11, 1999, it 
was reported that X-rays showed multiple old compression 
fractures of the upper thoracic region.  At the time of the 
March 1999 visit, the Veteran did not relate this discovery 
to an inservice vehicular accident but rather believed this 
was related to his having lifted heavy weights as required in 
his old employment.  

The examiner also commented that it should be noted that 
there were links between his heavy smoking, his diagnosis of 
severe osteoporosis, his clinically diagnosed low levels of 
Vitamin D, his job of lifting heavy weights, and his 
diagnosis of old compression fractures.  His current back 
problems seemed to be related to his employment in heavy 
construction, lifting heavy weights, and his fall from 12 
feet in the early 1990s.  It was also to be noted that he had 
severe osteoporosis, which would cause back pain and would 
not be caused from an accident.  The osteoporosis was most 
likely linked to his long history of heavy tobacco use 
combined with his clinically low levels of Vitamin D.  

The examiner also commented that he had noted the letters of 
November 2007 from private physicians but saw nothing to link 
the Veteran's current problems to the remote vehicular 
accident.  The examiner again stated that it was less likely 
as not that the Veteran's current low back and neck 
conditions were related to the vehicular accident over 35 
years ago.  

At the videoconference of October 2009 the presiding Veterans 
Law Judge noted that there was a question as to the 
timeliness of the Substantive Appeal with regard to the 
claims for service connection for bilateral hearing loss and 
bilateral tinnitus. The notice of disagreement (NOD) was 
received in April 2007 to the rating decision that month 
denying those claims but after a statement of the case was 
issued in November 2007, the VA Form 9, Substantive Appeal 
was not received until November 25, 2008.  However, the 
presiding Veterans Law Judge applied the principle of the 
holding in Percy v. Shinseki, 23 Vet. App. 37 (2009) that the 
filing of a timely Substantive Appeal had been waived, so 
that the Board had jurisdiction to adjudicate those claims.  
Pages 3 and 4 of that transcript.  

The Veteran testified that he had been exposed to loud noise 
n a daily basis during his 10 months of work as a vehicle 
operator during service.  Page 5.  This was without wearing 
ear protection.  He had first noticed his hearing loss after 
service but had not sought treatment in the immediate 
postservice years.  After service he had not been exposed to 
noise in his postservice occupations, including as a 
mechanical assembler, nor in his leisure activities.  Page 6.  
While he had been diagnosed with a hearing loss, no physician 
had told him that his hearing loss was related to his 
military service.  Also, it seemed as if he had had tinnitus 
forever.  It was constant in nature.  He was not sure when he 
had first been diagnosed with tinnitus and no physician had 
told him that it was related to his military service.  Page 
7.  

As to the claim for service connection for PTSD, the Veteran 
testified that he was in a vehicular accident he hit a cow, 
causing his vehicle to roll over at 50 m.p.h. into a ditch.  
After he crawled out of the vehicle it took about 15 minute 
before he completely regained his senses.  Pages 8 and 9.  He 
now often relived that accident, on a weekly basis.  He had 
first received treatment for PTSD in 1974 at the Lowell VA 
clinic and he believed that he had been diagnosed with PTSD 
at that time.  He was currently being treated for PTSD.  Page 
10.  He was now being treated for PTSD at a VA facility in 
Manchester.  He had not received private psychiatric 
treatment.  He had not been told by a physician that his PTSD 
was related to his inservice vehicular accident.  Page 11.  
At the time of the accident, he had had gasoline all over him 
and, because the battery was sparking, he had been afraid 
that he would catch on fire, but he had not.  Page 18.  

As to his low back condition, the Veteran testified that 
after his inservice vehicular accident another patrolman took 
him to a hospital where he was diagnosed with a back 
condition but he was told he had been born with the 
condition.  However, the Veteran disagreed with this because 
no such back condition was detected on his examination for 
entrance into active service and if it had existed at that 
time he would not have been accepted into service.  Also, 
prior to the accident he had not had any problems with his 
back.  He was eventually received an early released from 
service because of his back condition.  Page 9.  He had first 
received treatment for his low back in 1974.  He still 
received treatment for his low back, at a VA facility in 
Manchester.  Page 12.  He also had a sensation of pins and 
needles in his legs and feet.  He had not worked in 5 years 
because of his back condition.  Page 13.  He had not been 
told by a physician that his current back condition was 
related to his military service.  Page 14. 

As to his claimed neck disorder, the Veteran testified that 
the inservice vehicular accident had caused a neck injury, 
for which he was first treated in 1974.  He now received 
treatment for it.  Page 14.  This treatment was through VA 
facilities at Jamaica Plains and at Lowell, Massachusetts.  
For a while he had worn a neck brace.  Page 15.  He had not 
been told by a physician that his current neck condition was 
related to his military service.  Page 16.  

As to his claim for service connection for headache, the 
Veteran testified that he had had chronic headaches since his 
inservice vehicular accident.  He had first sought treatment 
for headaches in 1974 at the VA facility in Lowell, 
Massachusetts, and continued to receive treatment.  Page 16.  
He had not been told by a physician that his current 
headaches were related to his military service.  Page 17.  

The Veteran did not recall the exact date of the inservice 
vehicular accident but it had occurred sometime in either 
1973 or 1974.  Pages 18 and 19.  The Veteran's service 
representative requested VA examinations as to all 
disabilities which were currently on appeal.  Page 19.  

Reopening

An unappealed rating decision is final based on the evidence 
then of record. 38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen a previously denied claim.  38 
U.S.C.A. § 5108.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The ultimate weight 
to be accorded evidence is a question of fact that must be 
determined after the claim is reopened and based on all of 
the evidence on file. Id. at 513. 

The application to reopen the claim of service connection for 
a low back disorder was received at the RO in June 2007. 

As to applications to reopen a previously denied claim 
received on or after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a). 

Analysis

Reopening of the claim for service connection for a low back 
disorder was denied in November 2005.  

The additional evidence includes two statements from private 
physicians that support the Veteran's claim that he now has 
current low back disability due to an inservice injury 
sustained in a vehicular accident.  Thus, the additional 
evidence is new and material because it relates to the 
unestablished fact necessary to substantiate the claim, i.e., 
a nexus between an inservice injury and current disability, 
and so which raises a reasonable possibility of 
substantiating the claim. 

Additionally, the Board notes that the RO scheduled the 
Veteran for a VA spinal examination to evaluation the 
etiology of his low back disorder.  That opinion was 
unfavorable.  Nonetheless, the Board notes that in Falzone v. 
Brown, 8 Vet. App. 398, 404 (1995) (where the issue was 
aggravation of pes planus) the Court stated that, where there 
was an application to reopen a claim, because the Board had 
remanded the case for an examination to determine the nature 
and severity of the claimed condition, the examination would 
not have been necessary unless the claim was to be 
adjudicated on the merits.  The Court held that in rendering 
such assistance (i.e., obtaining an examination before 
reopening) the Board performed a "de facto reopening" of 
the claim.  Falzone, at 404.  The Board further notes that a 
VA medical examination or medical opinion is not authorized 
unless new and material evidence is presented.  Generally see 
38 C.F.R. § 3.159(c)(4)(iii).  

The RO denied the application to reopen but only after 
considering the negative VA medical opinion which was 
obtained after submission of the two favorable medical 
opinions.  Moreover, the RO weighed these medical opinions in 
denying reopening but this is not permissible in the 
reopening context.  Rather, the weighing of the credibility 
of the evidence must take place only after reopening and upon 
de novo adjudication. 

As the evidence is new and material, the claim for service 
connection for a low back disorder is reopened. 

However, further adjudication of the claim on the merits must 
be deferred pending evidentiary development.  


ORDER

As new and material evidence has been presented, the claim of 
service connection for a low back disorder is reopened, and 
to this extent only the appeal is granted. 


REMAND

Records of the Veteran's award of Social Security disability 
benefits should be obtained in light of evidence that these 
benefits were predicated, at least in part, upon the 
Veteran's alleged low back disability.  Generally see Golz v. 
Shinseki, No. 2009-7039, slip op. (Fed. Cir. Jan. 4, 2010), 
___ F.3d ____ , 2010 WL 6160 (C.A. Fed.).  

Based on the Veteran's hearing testimony, it is clear that he 
alleges that his hearing loss and tinnitus are due to either 
inservice acoustic trauma or head trauma, or both, and that 
he had no postservice noise exposure.  He also attributes his 
alleged neck disability and headaches to the inservice 
vehicular accident and has also attributed his headaches to 
the neck disability and to his tinnitus.  

His hearing testimony also indicates that there may be 
outstanding private clinical records as well as VA clinical 
records in the immediate postservice years.  However, the 
only VA treatment records on file do not antedate 1992.  


On VA audiometric testing in March 2007 the Veteran 
complained of bilateral tinnitus.  That testing revealed 
threshold levels at 3,000 and 4,000 Hertz of 65 decibels or 
more in each ear.  The diagnosis was that he had a high 
frequency sensorineural hearing loss.  The Veteran has 
submitted two private medical statements, from Dr. P. P. G. 
dated in January 1995, reflecting results of an examination 
in December 1994, and from GMG WorkCare, dated in November, 
reflecting the results of an examination that month, which 
reflect that he now has a bilateral high frequency hearing 
loss which is consistent with noise exposure.  

If the record shows evidence of inservice acoustic trauma and 
inservice audiometric results indicate an upward shift in 
tested thresholds, and if postservice audiometric testing 
results meet the requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there is a medically sound 
basis to attribute the postservice findings to injury in 
service, or whether they are more properly attributable to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  

The Veteran did not appeal a November 2005 rating decision 
which denied service connection for depression, to include 
memory problems, and of which he was notified by RO letter 
that month.  Thus, that decision became final.  

In addressing whether new and material evidence is now 
required to reopen that claim, the Board notes that under 
38 U.S.C.A. § 7104(b) the "factual basis" of a service 
connection claim is the disease or injury and not merely the 
symptoms.  A newly and properly diagnosed disease or injury 
cannot be considered the same factual basis as a distinctly 
different diagnosed disease or injury that was previously 
denied and, so, must be considered as a separate and distinct 
claim, even if there is some overlapping of symptoms.  A 
claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  Rather, the two claims must be considered 
independently because they rest on distinct factual bases.  
Boggs v. Peake, 520 F.3d 1331, 1336-37 (Fed. Cir. 2008) 
(sensorineural hearing loss was a distinctly different 
diagnosis, and thus a new claim, from a previously denied 
claim of service connection for conductive hearing loss); cf. 
Ephraim v. Brown, 82 F.3d 3999 (Fed.Cir. 1996).  

Because PTSD is a distinctly different psychiatric disorder, 
with different criteria for the diagnosis thereof, it must be 
considered a new claim and, so, new and material evidence is 
not required for reopening. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's service 
personnel records. 

Also, the Veteran should be requested to provide as 
much identifying information as to the date and 
place of his inservice vehicular accident.  The RO 
should attempt to determine whether any accident 
report or investigation was conducted concerning 
the vehicular accident and, if so, those records 
should also be obtained. 

2.  Ask the Veteran to provide the names, 
addresses, and approximate dates of treatment of 
all health care providers, VA and private, who have 
treated him for (1) hearing loss, (2) tinnitus, (3) 
psychiatric symptoms, (4) low back symptoms, (5) 
neck symptoms, and (6) headaches since his 
discharge from active service in May 1974.  

Also obtain from the Veteran as much identifying 
information as possible concerning his pre-
employment examination in 1994 which allegedly 
revealed a hearing loss.  If necessary, this should 
include contacting his then employer as well as 
the, as yet, unidentified clinic in Billerica," 
Massachusetts.  

This should include attempting to obtain all 
clinical records from VA facilities in Jamaica 
Plains; Lowell, Massachusetts; and West Roxbury 
since the Veteran's discharge from active service 
in May 1974.  The attempts should include, but not 
be limited to, obtaining records specifically held 
by any psychiatric clinic at these facilities. 

After securing any necessary authorizations, the RO 
should request copies of all indicated records 
which have not been previously secured and 
associate them with the claims folder. 

3.  Contact the SSA and obtain all records from 
that agency concerning the Veteran's award of 
disability benefits, including a copy of the 
decision and any medical records used to make the 
determination, copies of any hearing transcripts, 
etc.  If the RO learns that the records sought do 
not exist or that further efforts to obtain them 
would be futile, this must be specifically 
indicated in the record. 

4.  Make arrangements with the appropriate VA 
medical facility for the Veteran to undergo a VA 
psychiatric examination to obtain a medical opinion 
concerning the nature, etiology, and probable time 
of onset of each acquired psychiatric disorder 
which he currently has.  The VA examiner should 
indicate whether it is at least as likely as not 
that any psychiatric disorder currently present is 
etiologically related to the Veteran's military 
service.  Specific attention should be paid to 
distinguishing between any signs and symptoms of a 
personality disorder or any other developmental 
disorder from those of any currently present 
acquired psychiatric disorder that may exists.  A 
medical opinion also is needed to either confirm or 
rule out a diagnosis of PTSD.  If the Veteran has 
PTSD, the VA examiner must indicate whether it is 
due to a verified stressor in service.  If so, 
specify the stressor.  If PTSD is not diagnosed, 
the examiner should explain why the Veteran does 
not meet the criteria for this diagnosis.  

Send the claims folders to the examiner for a 
review of the Veteran's pertinent medical history, 
to facilitate making these determinations.  The 
rationale for all opinions expressed should be 
discussed.   

5.  Schedule the Veteran for a VA audiology 
examination to determine if his hearing loss or 
tinnitus, or both, are at least as likely as not 
related to his history of noise exposure during 
active service or to his inservice vehicular 
accident.  The claims folders must be made 
available to the examiner for review.

In formulating an opinion, the examiner is asked to 
comment of the clinical significance of when any 
hearing loss or tinnitus was first documented and 
any progression of hearing loss or tinnitus, if 
any.  

The examiner is asked to consider that the term "at 
least as likely as not" does not mean "within the 
realm of possibility, rather it means that the 
weight of the medical evidence both for and against 
the conclusion is so evenly divided that it is as 
medically sound to find in favor of causation as it 
is to find against causation.  If no opinion can be 
rendered without resort to speculation please so 
state.

5.  Then readjudicate the claims in light of the 
additional evidence obtained.  

If the applications to reopen the claims for 
service connection for a neck disorder or for 
headaches are reopened, the RO should consider the 
propriety of conducting VA nexus examinations with 
respect to such claimed disabilities.  

In adjudicating the claim for service connection 
for a low back disorder, to include a congenital 
deformity of the lumbar spine, the RO should 
specifically determine whether there is clear and 
unmistakable evidence to rebut the presumption of 
soundness and, if so, whether any pre-existing low 
back disability was aggravated during service.  

6.  If the benefits sought are not granted to the 
Veteran's satisfaction, send him and his 
representative a supplemental statement of the case 
(SSOC) and give them time to respond to it before 
returning the case to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


